97 N.E.2d 549 (1951)
155 Ohio St. 98
KRAUS, Appellee,
v.
CITY OF CLEVELAND et al., Appellants.
No. 32519.
Supreme Court of Ohio.
March 14, 1951.
Lee C. Howley, Director of Law, and Robert J. Selzer, Cleveland, for appellants.
Myron D. Malitz and William J. Kraus, Cleveland, for appellee.
PER CURIAM.
It is ordered and adjudged that this appeal as of right be, and the same hereby is, dismissed for the reason that no debatable constitutional question is involved.
Appeal dismissed.
WEYGANDT, C. J., and ZIMMERMAN, STEWART, MIDDLETON, TAFT, MATTHIAS and HART, JJ., concur.